Fourth Court of Appeals
                                San Antonio, Texas
                                       April 27, 2020

                                   No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
     Douglas Givens, Deceased; Beverly Brown, Johnny Scott Brown, and Andrew Brown,
 Individually and as Representatives of the Estate of Johnnie Lee Brown; Shannon Brown; and
                                        Wesley Brown,
                                           Appellants

                                             v.

                          ANDERSON COLUMBIA CO., INC.,
                                    Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 15-03-31056-MCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER

       The Appellants’ Unopposed Motion for Second 20-day Extension of Time to File
Appellants’ Reply Brief is hereby GRANTED. Time is extended to May 18, 2020.

      It is so ORDERED on April 27, 2020.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court